FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                      PUBLISH                            June 2, 2011
                                                                    Elisabeth A. Shumaker
                    UNITED STATES COURT OF APPEALS                      Clerk of Court

                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
 v.                                                  Nos. 10-3066 & 10-3067
 EUSEBIO SIERRA-LEDESMA,

        Defendant-Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
         (D.C. Nos. 6:97-CR-10124-MLB-1 & 6:09-CR-10104-MLB-1)

Timothy J. Henry, Assistant Federal Public Defender, Wichita, Kansas, for
Defendant-Appellant.

Brent I. Anderson, Assistant United States Attorney (Barry R. Grissom, United States
Attorney, with him on the brief), Wichita, Kansas, for Plaintiff-Appellee.



Before KELLY, BALDOCK, and HARTZ, Circuit Judges.

BALDOCK, Circuit Judge.


      A jury convicted Defendant Eusebio Sierra-Ledesma of the crime of having

been found in the United States, without the express consent of the Attorney General,

after having been deported, in violation of 8 U.S.C. § 1326(a). Defendant appeals,

claiming (1) the district court improperly failed to instruct the jury as to the mens rea